Case 18-22636-TPA      Doc 215  Filed 05/30/19 Entered 05/31/19 09:44:40 FILED
                                                                         Desc Main
                               Document      Page 1 of 2                 5/30/19 4:32 pm
                                                                         CLERK
                    IN THE UNITED STATES BANKRUPTCY COURT                U.S. BANKRUPTCY
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA              COURT - WDPA

In re:                                    :       Case     18-22636-TPA
                                          :       No.:
Phyllis J. Haney                          :       Chapter: 11
                                          :
                      Debtor(s).          :
                                          :       Date:      5/30/2019
                                          :       Time:      11:30

                                   PROCEEDING MEMO

MATTER:                #162 Motion to Sell two (2) Parcels (Debtor)
                                        #180 Resp. by Beaver Cnty TCB
                                        (Posted on EASI on 4/1/19)

APPEARANCES:
                       Debtor:           John Lacher, Sy Lampl
                       Beaver Cnty
                       TCB:              Robert Alsko
                       Deutsche          Jodi Hause
                       Bank:             Philip Colavincenzo
                       Frye
                       Transportation:
NOTES:

Lacher:                This is a prepetition right of the lessor to purchase the
                       property. We did receive one objection filed around
                       midnight last evening by Deutsche Bank. The purchase
                       price was originally $234,000 but they have received
                       credits and now it is $107,000. We have spoken to Ms.
                       Hause and I believe the purchaser will kick in a little extra
                       number to get her to be paid in full. We have timely
Court:                 advertised.

                       Consent Order to be filed by the Parties within thirty days
Hause:                 will be the sale order issued.

                       There is some confusion here with the purchase price. The
                       only distribution made at closing is the additional amount
                       of $120,000. Our mortgage was about $93,000 at the time
                       of filing.
Case 18-22636-TPA   Doc 215    Filed 05/30/19 Entered 05/31/19 09:44:40   Desc Main
                              Document      Page 2 of 2

OUTCOME:            GRANTED subject to objection by Deutsche Bank /
                    Chambers to enter order requiring Consent Order or Report
                    by Mr. Lacher as to the status of the matter in thirty days.
